Citation Nr: 1046750	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  98-15 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, also claimed as secondary to the 
service-connected right foot disability.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1967 to May 1971.

The lumbar spine issue comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  The Veteran had a hearing before the Board in 
July 2003, and the transcript is of record.  This issue was 
previously before the Board in January 2009, and was remanded for 
further development.

The TDIU issue comes before the Board on appeal from an August 
2009 rating decision.  A notice of disagreement was received in 
September 2009, a statement of the case was issued in November 
2009, and a substantive appeal was received in January 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for degenerative joint disease of the lumbar spine, 
the Board finds that additional development is necessary prior to 
final appellate review.  Therefore, regrettably, the record as it 
currently stands is inadequate for the purpose of rendering a 
fully informed decision.  In such circumstances, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the Veteran to develop the facts pertinent to the claim.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

Pursuant to the Board's January 2009 remand instructions, the 
Veteran was afforded a VA medical examination in connection with 
his claimed degenerative joint disease of the lumbar spine in 
June 2009.  Unfortunately, all of the Board's January 2009 remand 
instructions have not been accomplished.  In this regard, a VA 
examination was to be conducted which would consider, in part, 
whether any low back disability found was caused by or aggravated 
by any incident of service; also, the examiner was to 
specifically provide a complete rationale for any opinion given 
while resolving the conflicting medical opinions referenced in 
the Board's remand.  The Board notes that, after examining the 
Veteran and reviewing the claims file, the VA examiner concluded 
that it was less likely than not that the Veteran's low back 
disability was caused by or aggravated by his service-connected 
right foot disability.  The examiner's rationale was that there 
were no physical findings to suggest a gait disturbance from the 
Veteran's right foot that would lead to the lumbar spine disc 
disease.  The VA opinion did not discuss whether the Veteran's 
claimed disability was related to his active duty service, and 
the rationale does not appear to discuss aggravation.  In 
addition, although the examiner stated that he reviewed the 
claims file, the report does not indicate that the examiner 
reviewed medical evidence of record that is favorable to the 
Veteran, nor did it discuss the referenced prior opinions, as 
specifically requested by the Board.  Therefore, under Stegall v. 
West, 11 Vet. App. 268, 271 (1998), a remand is necessary to 
ensure compliance with the Board's directive.

The Board finds that obtaining another VA medical opinion, which 
is clearly based on full consideration of the Veteran's 
documented medical history and assertions and which is supported 
by a clearly stated rationale, is needed to resolve the claim.  
See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007) (holding 
VA medical examination inadequate, in part, because the VA 
examiner failed to review the veteran's prior medical records); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a 
thorough examination is one that "takes into account the records 
of prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"); see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a 
duty to remand a case if further evidence or clarification of the 
evidence is essential for a proper appellate decision).  Given 
the circumstances, the Board believes that further action at the 
RO level is necessary to remedy this deficiency.

As to the Veteran's TDIU claim, the Board finds that this claim 
is inextricably intertwined with his degenerative joint disease 
of the lumbar spine claim.  Therefore, adjudication of this TDIU 
claim must be deferred pending completion of the additional 
evidentiary development outlined above.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (stating that when a claim is 
inextricably intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on the 
matter). 

Accordingly, the case is REMANDED for the following action:

1.  The claims files should be forwarded to 
the same VA physician who administered the 
June 2009 examination to ascertain the nature 
and etiology of the Veteran's claimed 
degenerative joint disease of the lumbar 
spine.

If, and only if, the same VA physician who 
administered the June 2009 examination is not 
available (or a different physician is 
required), the Veteran should be scheduled 
for an examination with an Orthopedist to 
ascertain the nature and etiology of his 
claimed degenerative joint disease of the 
lumbar spine.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.

The examiner should review the claims file, 
specifically including: (1) Dr. Clark's 
November 1997 medical opinion, (2) Dr. Woods' 
February 1998 medical opinion, (3) Dr. 
Tharenos' July 1998 medical opinion, (4) RNP 
Angelo's August 1998 medical opinion, (5) Dr. 
Nowlin's July 2000 medical opinion, (6) the 
medical opinion from VA's September 2002 
examination report, (7) the medical opinion 
from VA's January 2003 report, and (8) Dr. 
Street's October 2009 medical opinion.

Then, the examiner should offer the following 
opinions:

a)	Does the objective evidence indicate 
that the Veteran's right foot 
disability causes an abnormal gait or 
limp?

b)	 Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed degenerative 
joint disease of the lumbar spine was 
manifested during or otherwise caused 
by his active duty service or any 
incident therein?

c)	 Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed degenerative 
joint disease of the lumbar spine is 
proximately due to or the result of his 
service-connected right foot 
disability?

d)	Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed degenerative 
joint disease of the lumbar spine has 
been aggravated by his service-
connected right foot disability?  The 
term 'aggravation' is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  Also, the examiner should 
specifically address the conflicting medical 
opinions previously rendered. 


2.  Thereafter, the RO should read the VA 
medical report obtained, and ensure that all 
requested opinions with rationale have been 
offered, and that the conflicting medical 
opinions have been addressed.

3.  After completion of the above and any 
further development deemed necessary by the 
RO, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

